DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 25, 2022 has been considered and entered. 
Accordingly, claims 1-11 and 13-23 are pending in this application. Claims 1, 9, 14-15 and 22 are currently amended; claims 7-8, 11, and 23 are previously presented; claims 2-6, 10, 13 and 16-21 are original; claim 12 is canceled.
Claim Objections
Claims 1-11 and 13 are objected to because of the following:
A. In claim 1 line 5, “the operand” should read “the first operand” instead. Claims 2-11 and 13 inherit the same deficiency as claim 1 by reason of dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vali et al. (US Patent No. 9,430,735 B1), hereinafter Vali.
Regarding claim 1, Vali teaches a method comprising
selecting for access first bit positions of first bits of a first operand stored in a first portion of a memory array, the first bits accessible via a first data line (Vali Figs. 4, 5A-5D, 7A-7B, and col 3 lines 16-32 first operand – data stored in each cell of the memory cell 502, 504 in Fig. 5A, data stored in each cell of the memory cell 502-508 in Fig. 5B-5D; first bits and first bit positions – bits stored in the first memory cell of NAND strings 502 and 504 enclosed in dashed line 540 in Fig. 5A; first data line – bit line BL1 510; col 8 lines 21-51; col 5 lines 59-63 “To operate the memory array 400 as a first neuron model, a memory cell from string 402 and a memory cell 60 from string 404 are selected. For example, memory cells 4101 and 4102 might comprise the memory cells of a first neuron model having two inputs; col 3 lines 14-16 “each memory cell is individually programmed as either a single level cell (SLC) or a multiple level cell (MLC)”);
activating first access lines associated with the selected first bit positions (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 first access lines – word lines 5241 and 5261; “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532. The remaining word lines are biased to a Vpass potential to activate each unselected memory cell of the memory cell strings”);
accessing the first bits of the operand (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532 … Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512. The current and/or voltage sensed on the bit lines will be dependent on the word line bias applied to each memory cell of the two neuron models and the respective data state of each memory cell of each neuron model”; col 6 lines 19-22 “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials to the two selected memory cells 4101 , 4102 comprising the first neuron model”); and 
receiving at least a portion of a first computational result responsive to the accessed first bits (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the current sensed on BL1510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input potential”; a portion of a first computational result – sum of current flowing through BL1).
accessing second bits at the first bit positions of a second operand stored in a second portion of the memory array, the second bits accessible via a second data line responsive to the activated first access lines (Vali Figs 5A-5D second operand stored in a second portion of the memory array – data stored in the second column of the memory array enclosed in dashed line 542; second data line – BL2; col 8 lines 48-51 “A similar sense operation as described above with respect to BL1 510 is concurrently performed on the bit line BL2 512 according to various embodiments of the present disclosure”);
receiving at least a portion of a second computational result different from the first computational result responsive to the accessed second bits (Vali Figs 5A-5D and col 8 lines 48-51 “A similar sense operation as described above with respect to BL1 510 is concurrently performed on the bit line BL2 512 according to various embodiments of the present disclosure”; a portion of a second computational result – sum of current flowing through BL2).

Regarding claim 2, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: selecting a first bit position of the first bit positions of the first operand responsive to a value of a bit at a first bit position of an operator; and selecting a second bit position of the first bit positions of the first operand responsive to a value of a bit at a second bit position of the operator (Vali Fig. 5A col 8 lines 21-26 “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532”; first bit position of the first bit positions – memory cell along the word line 5241; second bit position of the first bit positions – memory cell along the word line 5261; operator – two input values; value of a bit at a first bit position of the operator – value of one of the two input values; value of a bit at a second bit position of the operator – value of the other of the two input values; col 8 lines 4-7 “The two input values might comprise data values each comprising one or more bits of data, for example”).

Regarding claim 3, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: generating a partial computational result based at least in part on a number of accessed first bits that have a specified bit value (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the current sensed on BL1510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input potentials. A data value representative of the current sensed in BL1 510 during the first read operation might be latched in the sense circuitry 516 and transferred over the output signal line 520, for example”; col 11 lines 29-42 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512” where partial computational result – summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512).

Regarding claim 5, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
selecting for access second bit positions of second bits of the first operand (Vali Fig. 5B and column 8 lines 63-67 second bit positions of second bits – bit positions in the NAND strings 502-508 enclosed in dashed line 544 and 546; col 5 lines 59-63 “To operate the memory array 400 as a first neuron model, a memory cell from string 402 and a memory cell 60 from string 404 are selected. For example, memory cells 4101 and 4102 might comprise the memory cells of a first neuron model having two inputs); 
activating second access lines associated with the selected second bit positions (Vali Fig. 5B and column 8 lines 63-67 “During the second sense operation of the neural network illustrated by FIG. 5B, the word lines 5242 , 5262 coupled to the memory cells of the second level neuron models 544 and 546 are biased by the word line drivers 534, 536” where second access lines - the word lines 5242 , 5262); and 
accessing the second bits of the first operand responsive to the activated second access lines (Vali Fig. 5B and column 8 line 63 to col 9 line 17 “During the second sense operation of the neural network illustrated by FIG. 5B, the word lines 5242 , 5262 coupled to the memory cells of the second level neuron models 544 and 546 are biased by the word line drivers 534, 536 … Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512 as part of the second sense operation … The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546”).

Regarding claim 6, Vali teaches all the limitations of claim 5 as stated above. Further, Vali teaches the method further comprising:
receiving a first partial computational result responsive to the accessed second bits (Vali Fig. 5B and col 9 lines 12-17 “The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546” where first partial computational result - The current and/or voltage sensed on the bit line BL1);
receiving a second partial computational result responsive to the accessed second bits (Vali Fig. 5B and col 9 lines 12-17 “The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546” where second partial computational result - The current and/or voltage sensed on the bit line BL2); and
combining the first partial computational result and the second partial computational result (Vali col 11 lines 32-36 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed) to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512”).

Regarding claim 7, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: accessing the first data line at the first bit positions using one or more of the first data line, memory elements, the first access lines, or any combination or subcombination thereof (Vali Figs. 4, 5A-5D and col 5 line 59 – col 6 line 35 accessing the first data line at the first bit positions requires at least using the memory cells and word lines coupled to the selected memory cells).

Regarding claim 9, Vali teaches all the limitations of claim 7 as stated above. Further, Vali teaches the method wherein the accessing the first data line comprises:
 placing a first number of serially coupled memory elements into a low impedance mode (Vali Figs. 4 and 5A-5D and col 6 lines 14-16 “The remaining word lines of each string (e.g., other than those coupled to selected memory cells) might be biased at a potential (e.g., Vpass potential); col 8 lines 26-28 “The remaining word lines are biased to a Vpass potential to activate each unselected memory cell of the memory cell strings” serially coupled memory elements – NAND strings; low impedance mode – biasing to Vpass potential); and
while a second number of the serially coupled memory elements are in a default impedance mode (Vali Figs. 4 and 5A-5D and col 6 lines 1-3 “The word lines 4201 and 4202 coupled to the selected memory cells 4101 , 4102 might each be biased to a first potential and to a second potential, respectively”): 
accessing the second number of the serially coupled memory elements (Vali Figs. 4 and 5A-5D and col 6 lines 19-22  “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials to the two selected memory cells 4101 , 4102 comprising the first neuron model”); and 
determining the second number of the accessed serially coupled memory elements that have a specified bit value (Vali Figs. 4 and 5A-5D and col 6 lines 25-33 “the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials ( e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404”).

Regarding claim 10, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
coupling the first access lines to a specified level (Vali Figs. 4 and 5A-5D and col 6 lines 1-3 “The word lines 4201 and 4202 coupled to the selected memory cells 4101, 4102 might each be biased to a first potential and to a second potential, respectively” where specified level - first and second potential);
providing a driver signal to the first data line (Vali Figs. 4 and 5A-5D and col 6 lines 19-20 “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials” driver signal – signal to pre-charge the bit line); and
sensing a signal at the first data line (Vali Figs. 4 and 5A-5D and col 6 lines 25-35 “the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials ( e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404” where signal – current present on the bit line BL 408 during the sense operation).

Regarding claim 11, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
accessing groups of bits of the first data line (Vali Fig. 5A col 8 lines 21-26 “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532” groups of bits – bits stored in the memory cells enclosed in dashed line 540 connected to BL1);
receiving intermediate partial computations responsive to states of the accessed groups of bits of the first data line (Vali Fig. 5A and col 8 lines 28-39 “ Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512 … the current sensed on BL1 510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input”); and
combining the intermediate partial computations to obtain a partial computational result (Vali col 11 lines 31-36 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed) to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Zidan et al. (US 2020/0357459 A1), hereinafter Zidan.
Regarding claim 8, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising accessing the first data line at respective first bit positions using a parallel […] network comprising the first data line, memory elements, and the first access lines (Vali Figs. 4, 5A-5D and col 6 lines 19-35; parallel network comprising the first data line, memory elements, and the first access lines – for example, enclosed dashed line 540 comprising the BL1, the selected memory cells, and the word lines 5241 and 5261 associated with the selected memory cells in Fig. 5A).
Vali does not explicitly teach accessing the first data line at respective first bit position using a parallel resistive network comprising the first data line, memory elements, and the first access lines.
However, on the same field of endeavor, Zidan discloses a memory device for performing dot product operations that includes a parallel resistive network comprising a first data line, memory elements, and first access lines (Zidan Figs. 2-3, 5 and paragraph [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali using Zidan and configure the memory array of Vali to include resistive memory cells arranged as a parallel resistive network as shown in Figs. 2, 3 or 5 of Zidan. Both Vali and Zidan are directed to performing computations in memory and one of ordinary skill in the art could have substituted the NAND string memory cells of Vali for the resistive memory cells of Zidan, and the results of the substitution would have been predictable. See MPEP 2141.III.B. The predictable result is a memory cell capable of storing operand bit values for the computations.
Therefore, the combination of Vali as modified in view of Zidan teaches accessing the first data line at respective first bit positions using a parallel resistive network comprising the first data line, memory elements, and the first access lines.

Regarding claim 13, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising
allocating unique operators with operands (Vali Figs. 5A-5D and col 8 lines 21-26; “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532”; two different inputs are applied to the word lines 5241, 5261).
Vali does not explicitly teach outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high.
However, on the same field of endeavor, Zidan discloses a method for performing multiplication in memory which includes outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high ( Zidan paragraph [0035] “if a current bit in the input register 505 is a '1' the corresponding word line can be activated by the word line drivers 510 and the output on the bit lines will be the '0' or '1' state of the respective cell corresponding to multiplication by ‘1’. If the current bit in the input register 505 is a '0' the corresponding word line is not activated by the word line driver 510 and the output on the bit lines will be '0' corresponding to multiplication by '0'”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teachings of Vali and Zidan and configure the system of Vali to output a “0” when the input value applied to a world line is “0” and output the value stored in the corresponding memory cell when the input value applied to a word line is “1”. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D. The predictable result is outputting the value of “0” when the multiplier is “0” and outputting the value stored in the memory cell when the multiplier is “1”.
Therefore, the combination of Vali as modified in view of Zidan teaches outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Patterson et al. (NPL – “Computer Organization and Design”), hereinafter Patterson.
Regarding claim 4, Vali teaches all the limitations of claim 3 as stated above. Further, Vali teaches wherein the generating the partial computational result comprises: generating a summation result  (Vali col 11 lines 29-42 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512” summation result – summed output data value).
Vali does not explicitly teach wherein the generating the partial computational result comprises: generating a summation result and a carry-over.
However, on the same field of endeavor, Patterson discloses performing a summation/addition operation to generate a sum result which also includes generating a carry out or carry-over for every bit position being added (Patterson page 179 Fig. 3.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali in view of Patterson and generate a carry-over when summing or combining the current sensed on bit lines 510 and 512. Generating a carry is a normal part of performing addition operation and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is generating carries when performing addition operations in order to generate the correct sum result. See MPEP 2141.III(A).
Therefore, the combination of Vali as modified in view of Patterson teaches wherein the generating the partial computational result comprises: generating a summation result and a carry-over.

Allowable Subject Matter
Claims 14-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 is directed to a system comprising, among other things, a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine a current state of the data line based, at least in part, on a truth table. Claim 22 is directed to a circuit comprising, among other things, a circuitry coupled to terminals that are arranged to enable the circuitry to measure a voltage across a parallel network activated by operative coupling the first line to a reference node, wherein the measured voltage corresponds to a summation and a carry-over.
Examiner is persuaded and adapts applicant’s argument that Zidan does not explicitly teach or suggest that the output of the readout circuitry/sense amplifiers corresponds to a summation result and a carry-over as recited in claim 22. Furthermore, none of the prior art references cited explicitly teach or suggest a sensing circuitry that measures a voltage corresponding to a summation result and a carry-over. Examiner is also persuaded by applicant’s argument that neither Vali nor Zidan explicitly teach or suggest a bit quantifier configured to determine a current state of the data line based, at least in part, on a truth table. Furthermore, none of the prior art references cited explicitly teach or suggest a sensing circuitry configured to determine a current state of the data line based, at least in part, on a truth table. Claims 15-21 and 23 are also allowed for at least the same reasons as claims 14 and 22 respectively by reason of dependence.
Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 08/25/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of “bit aligner” have been fully considered and are persuasive. Applicant’s amendment to claim 15 to clarify that the computational unit comprises circuitry performing the claimed functions overcomes the bit aligner being interpreted under 35 U.S.C. 112(f). 
Applicant’s arguments, see remarks pages 10-11, filed 08/25/2022, with respect to the 35 U.S.C. 102(a)(2) rejection of claim 22 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claim 22 has been withdrawn.
Applicant’s arguments, see remarks pages 12-14, filed 08/25/2022, with respect to the 35 U.S.C. 103 rejection of claims 14-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 14-21 has been withdrawn.
Applicant’s arguments, see remarks pages 9-10, filed 08/25/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-7, and 9-11 have been fully considered but they are not persuasive.
Applicant amended claim 1 to include the features of “accessing second bits at the first bit positions of a second operand stored in a second portion of the memory array, the second bits accessible via a second data line responsive to the activated first access lines; receiving at least a portion of a second computational result different from the first computational result responsive to the accessed second bits”. Further, applicant argues the following:
1.) Applicant cites Column 8 lines 21-51 of Vali and asserts that “Vali appears to describe a "sense ( e.g., read) operation" on two memory cells where "the current sensed on BL1 might correspond to the sum of the current flowing through the two memory cells" and where "a similar sense operation as described above with respect to BL1 510 is performed on the bit line BL2 512" such that BL1 and BL2 appear to "sense" the same "voltage" expressed by the "two memory cells," not receiving different bits on a first and second bit line, nor receiving two partial computational results from the first and second bit line”.
Response: Examiner respectfully disagrees. Fig. 5A shows that the neuron models (dashed lines) 540 and 542 each includes two different memory cells. Neuron model 540 includes memory cells 502 and 504 while neuron model 542 includes 506 and 508. Further, col 8 lines 28-37 discloses “Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512. The current and/or voltage sensed on the bit lines will be dependent on the word line bias applied to each memory cell of the two neuron models and the respective data state of each memory cell of each neuron model. For example, the current sensed on BL1 510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1”. The “similar sense operation as described above with respect to BL1 510 is concurrently performed on the bit line BL2 512” described in col 8 lines 48-50 is performed on the memory cells 506 and 508 of the neuron model 542 that is different than the memory cells in the neuron model 540. Therefore, the current sensed in BL1 510 is different from the current sensed in BL2 512 since “The current and/or voltage sensed on the bit lines will be dependent on … the respective data state of each memory cell of each neuron model” as described in col 8 lines 28-37 of Vali.
Applicant’s arguments, see remarks pages 11-12 and 13-14, filed 08/25/2022, with respect to the 35 U.S.C. 103 rejection of claims 4, 8, and 13 have been fully considered but they are not persuasive.
Applicant relied on claim 1 argument and is not persuasive for the same reason discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182